ACCEPTED
                                                                                                                                           01-15-01026-CV
                                                                                                                                FIRST COURT OF APPEALS
Appellate Docket Number: 01-15-01026-CV                                                                                                 HOUSTON, TEXAS
                                                                                                                                    12/22/2015 11:02:12 AM
                                                                                                                                     CHRISTOPHER PRINE
Appellate Case Style:         Sustainable Texas Oyster Resource Management, L.L.C.                                                                  CLERK

                        Vs.
                              Hannah Reef, Inc., Shrimps R US, Inc., Ivo Slabic and Michael Ivic

Companion Case No.:
                                                                                                                     FILED IN
                                                                                                              1st COURT OF APPEALS
                                                                                                                  HOUSTON, TEXAS
                                                                                                             12/22/2015 11:02:12 AM
Amended/corrected statement:                         DOCKETING STATEMENT (Civil)                              CHRISTOPHER A. PRINE
                                                                                                                      Clerk
                                              Appellate Court:1st Court of Appeals
                                         (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                                II. Appellant Attorney(s)
   Person       Organization (choose one)                                           Lead Attorney
Organization Name: Sustainable Texas Oyster Resource Managem                First Name:        Richard
First Name:                                                                 Middle Name: G.
Middle Name:                                                                Last Name:         Baker
Last Name:                                                                  Suffix:
Suffix:                                                                     Law Firm Name: Baker & Zbranek, P.C.

Pro Se:                                                                     Address 1:         PO Box 10066
                                                                            Address 2:         1935 Trinity St.
                                                                            City:              Liberty
                                                                            State:     Texas                        Zip+4:   77575
                                                                            Telephone:         936.336.6677              ext.
                                                                            Fax:       936.336.8338
                                                                            Email:     rgbaker@windstream.net
                                                                            SBN:       01589210

I. Appellant                                                                II. Appellant Attorney(s)
   Person       Organization (choose one)                                           Lead Attorney
Organization Name:                                                          First Name:        James
First Name:                                                                 Middle Name: B.
Middle Name:                                                                Last Name:         Galbraith
Last Name:                                                                  Suffix:
Suffix:                                                                     Law Firm Name: McLeod, Alexander, Powel & Apffel, P.C.

Pro Se:                                                                     Address 1:         802 Rosenberg
                                                                            Address 2:         P. O. Box 629




                                                                 Page 1 of 12
                                                     City:              Galveston
                                                     State:     Texas                     Zip+4:   77553
                                                     Telephone:         409.763.2481            ext. 117
                                                     Fax:       409.762.1155
                                                     Email:     jbgmapa@aol.com
                                                     SBN:       07574400

I. Appellant                                         II. Appellant Attorney(s)
   Person       Organization (choose one)                    Lead Attorney
Organization Name:                                   First Name:        Anthony
First Name:                                          Middle Name: P.
Middle Name:                                         Last Name:         Brown
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: McLeod, Alexander, Powel & Apffel, P.C.

Pro Se:                                              Address 1:         802 Rosenberg
                                                     Address 2:         P. O. Box 629
                                                     City:              Galveston
                                                     State:     Texas                     Zip+4:   77553
                                                     Telephone:         409.763.2481            ext. 122
                                                     Fax:       409.762.1155
                                                     Email:     apbrown@mapalaw.com
                                                     SBN:       03091300

I. Appellant                                         II. Appellant Attorney(s)
   Person       Organization (choose one)                    Lead Attorney
Organization Name:                                   First Name:        Jocelyn
First Name:                                          Middle Name: A.
Middle Name:                                         Last Name:         Holland
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: McLeod, Alexander, Powel & Apffel, P.C.

Pro Se:                                              Address 1:         1990 Post Oak Blvd. Ste. 270
                                                     Address 2:
                                                     City:              Houston
                                                     State:     Texas                     Zip+4:   77056
                                                     Telephone:         713-651-0881            ext. 104
                                                     Fax:       713-651-0882
                                                     Email:     jaholland@mapalaw.com
                                                     SBN:       24059965

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Shrimps R US, Inc.                First Name:        David

                                            Page 2 of 12
First Name:                                          Middle Name:
Middle Name:                                         Last Name:         Feldman
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: Feldman & Feldman, PC
Pro Se:                                              Address 1:         3355 West Alabama, Ste. 1220
                                                     Address 2:
                                                     City:              Houston
                                                     State:     Texas                    Zip+4:   77098
                                                     Telephone:         713-986-9471           ext.
                                                     Fax:       713-986-9472
                                                     Email:     david.feldman@feldmanlawpc.com
                                                     SBN:       06886700

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
                                                     First Name:        Cris
First Name:     Ivo                                  Middle Name:
Middle Name:                                         Last Name:         Feldman
Last Name:      Slabic                               Suffix:
Suffix:                                              Law Firm Name: Feldman & Feldman, PC
Pro Se:                                              Address 1:         3355 West Alabama, Ste. 1220
                                                     Address 2:
                                                     City:              Houston
                                                     State:     Texas                    Zip+4:   77098
                                                     Telephone:         713-986-9471           ext.
                                                     Fax:       713-986-9472
                                                     Email:     cris.feldman@feldmanlawpc.com
                                                     SBN:       24012613

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
                                                     First Name:        Shannon
First Name:                                          Middle Name:
Middle Name:                                         Last Name:         Smittick
Last Name:                                           Suffix:




                                            Page 3 of 12
Suffix:                                              Law Firm Name: Feldman & Feldman
Pro Se:                                              Address 1:         3355 West Alabama, Ste. 1220
                                                     Address 2:
                                                     City:              Houston
                                                     State:     Texas                     Zip+4:   77098
                                                     Telephone:         713-986-9471            ext.
                                                     Fax:       713-986-9472
                                                     Email:     shannon.smittick@feldmanlawpc.com
                                                     SBN:       24094957

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
                                                     First Name:        Robert
First Name:                                          Middle Name: A.
Middle Name:                                         Last Name:         Davee
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: Mills Shirley LLP
Pro Se:                                              Address 1:         2228 Mechanic St., Suite 400
                                                     Address 2:
                                                     City:              Galveston
                                                     State:     Texas                     Zip+4:   77550
                                                     Telephone:         409-763-2341            ext.
                                                     Fax:       409-763-2879
                                                     Email:     bdavee@millsshirley.com
                                                     SBN:       05411000

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
                                                     First Name:        Fred
First Name:                                          Middle Name: D.
Middle Name:                                         Last Name:         Raschke
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: Mills Shirley LLP
Pro Se:                                              Address 1:         2228 Mechanic St., Suite 400
                                                     Address 2:
                                                     City:              Galveston
                                                     State:     Texas                     Zip+4:   77550
                                                     Telephone:         409-763-2341            ext.
                                                     Fax:       409-763-2879
                                                     Email:     fraschke@millsshirley.com
                                                     SBN:       1655140



                                            Page 4 of 12
V. Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case): Other

Date order or judgment signed: November 20, 2015                         Type of judgment: Interlocutory Order
Date notice of appeal filed in trial court: December 4, 2015
If mailed to the trial court clerk, also give the date mailed:
Interlocutory appeal of appealable order:        Yes      No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):
Texas Civil Practice & Remedies Code §15.003(c)
Accelerated appeal (See TRAP 28):                Yes     No
If yes, please specify statutory or other basis on which appeal is accelerated:
Interlocutory Appeals are accelerated under TRAP 28.1(a).

Parental Termination or Child Protection? (See TRAP 28.4):              Yes     ■   No

Permissive? (See TRAP 28.3):                      Yes       No
If yes, please specify statutory or other basis for such status:


Agreed? (See TRAP 28.2):                           Yes      No
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:           Yes     No
If yes, please specify statutory or other basis for such status:


Does this case involve an amount under $100,000?             Yes        No
Judgment or order disposes of all parties and issues:        Yes        No
Appeal from final judgment:                                  Yes         No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?       Yes    No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                   Yes        No               If yes, date filed:
Motion to Modify Judgment:              Yes        No               If yes, date filed:
Request for Findings of Fact            Yes       No                If yes, date filed:
and Conclusions of Law:
                                       Yes        No                If yes, date filed:
Motion to Reinstate:
                                        Yes       No                If yes, date filed:
Motion under TRCP 306a:
Other:                                  Yes       No
If other, please specify:

VII. Indigency Of Party: (Attach file-stamped copy of affidavit, and extension motion if filed.)

Affidavit filed in trial court:        Yes        No               If yes, date filed:

Contest filed in trial court:          Yes        No               If yes, date filed:

Date ruling on contest due:

Ruling on contest:       Sustained            Overruled            Date of ruling:

                                                                    Page 5 of 12
VIII. Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?         Yes        No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                           Bankruptcy Case Number:




IX. Trial Court And Record

Court:     56th Judicial District Court                               Clerk's Record:
County: Galveston County                                              Trial Court Clerk:        District   County
Trial Court Docket Number (Cause No.): 15-CV-0772                     Was clerk's record requested?        Yes         No
                                                                      If yes, date requested: December 4, 2015
Trial Judge (who tried or disposed of case):                          If no, date it will be requested:
First Name:       Lonnie                                              Were payment arrangements made with clerk?
Middle Name:                                                                                                     Yes       No    Indigent
Last Name:        Cox
                                                                      (Note: No request required under TRAP 34.5(a),(b))
Suffix:
Address 1:         600 59th, Suite 3302
Address 2 :
City:              Galveston
State:    Texas                       Zip + 4: 77551
Telephone:     (409) 766-2226             ext.
Fax:      (409) 770-5264
Email:



Reporter's or Recorder's Record:

Is there a reporter's record?               Yes   No
Was reporter's record requested?            Yes   No

Was there a reporter's record electronically recorded?    Yes       No
If yes, date requested: December 4, 2015

If no, date it will be requested:
Were payment arrangements made with the court reporter/court recorder?          Yes      No     Indigent




                                                                Page 6 of 12
   Court Reporter                               Court Recorder
   Official                                     Substitute



First Name:       Dale
Middle Name: W.
Last Name:        Lee
Suffix:
Address 1:        600 59th St., Ste 3203
Address 2:
City:             Galveston
State:    Texas                        Zip + 4: 77551
Telephone:     409) 766-2227             ext.
Fax:      (409) 770-5264
Email: dale.lee@co.galveston.tx.us

X. Supersedeas Bond
Supersedeas bond filed:       Yes        No       If yes, date filed:

Will file:    Yes        No


XI. Extraordinary Relief

Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?              Yes       No
If yes, briefly state the basis for your request:


XII. Alternative Dispute Resolution/Mediation (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, 10th, 11th, 12th, 13th,
or 14th Court of Appeal)
Should this appeal be referred to mediation?
                                                             Yes        No

If no, please specify:This appeal concerns a question of law that is inappropriate for mediation.
Has the case been through an ADR procedure?               Yes           No
If yes, who was the mediator?
What type of ADR procedure?
At what stage did the case go through ADR?              Pre-Trial            Post-Trial   Other

If other, please specify:

Type of case? Other
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):
Does the mandatory venue provision for real property (CPRC 15.011) prevail when a plaintiff fails to establish essential need to remain in the county of
suit under CPRC 15.003? Review is de novo.

How was the case disposed of?         Other
Summary of relief granted, including amount of money judgment, and if any, damages awarded. None
If money judgment, what was the amount? Actual damages:
Punitive (or similar) damages:

                                                                        Page 7 of 12
Attorney's fees (trial):
Attorney's fees (appellate):
Other:
If other, please specify:



Will you challenge this Court's jurisdiction?        Yes      No
Does judgment have language that one or more parties "take nothing"?          Yes       No
Does judgment have a Mother Hubbard clause?         Yes       No
Other basis for finality?
Rate the complexity of the case (use 1 for least and 5 for most complex):       1      2      3         4   5
Please make my answer to the preceding questions known to other parties in this case.             Yes       No
Can the parties agree on an appellate mediator?      Yes      No
If yes, please give name, address, telephone, fax and email address:
Name                           Address                      Telephone                      Fax                       Email


Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:     Jocelyn A. Holland



XIII. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number:                                                                 Trial Court:

  Style:

     Vs.




                                                              Page 8 of 12
XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, 5th, or 14th Courts of Appeals)
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?                   Yes      No

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal?      Yes   No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?                Yes       No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/poverty/06poverty.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee?        Yes       No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




XV. Signature




Signature of counsel (or pro se party)                                                    Date:            December 22, 2015



Printed Name: Jocelyn A. Holland                                                          State Bar No.:   24059965



Electronic Signature: Jocelyn A. Holland
    (Optional)




                                                               Page 9 of 12
XVI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on December 22, 2015 .



Signature of counsel (or pro se party)                                   Electronic Signature: Jocelyn A. Holland
                                                                                (Optional)

                                                                         State Bar No.:      24059965
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                           (1) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:

Date Served:      December 22, 2015
Manner Served: eServed

First Name:       David

Middle Name:
Last Name:        Feldman
Suffix:
Law Firm Name: Feldman & Feldman PC
Address 1:        3355 West Alabama, Ste. 1220
Address 2:
City:             Houston
State     Texas                       Zip+4:   77098
 Telephone:       713-986-9471       ext.
Fax:      713-986-9472

Email:    david.feldman@feldmanlawpc.com

If Attorney, Representing Party's Name: Shrimps R US, Inc. and Ivo Slabic
Please enter the following for each person served:




                                                               Page 10 of 12
Date Served:      December 22, 2015
Manner Served: eServed

First Name:       Cris

Middle Name:
Last Name:        Feldman
Suffix:
Law Firm Name: Feldman & Feldman PC
Address 1:        3355 West Alabama, Ste. 1220
Address 2:
City:             Houston
State     Texas                       Zip+4:   77098
Telephone:        713-986-9471      ext.
Fax:      713-986-9472

Email:    cris.feldman@feldmanlawpc.com

If Attorney, Representing Party's Name: Shrimps R US, Inc. and Ivo Slabic
Please enter the following for each person served:

Date Served:      December 22, 2015
Manner Served: eServed

First Name:       Shannon

Middle Name:
Last Name:        Smittick
Suffix:
Law Firm Name: Feldman & Feldman PC
Address 1:        3355 West Alabama, Ste. 1220
Address 2:
City:             Houston
State     Texas                       Zip+4:   77098
Telephone:        713-986-9471      ext.
Fax:      713-986-9472

Email:    shannon.smittick@feldmanlawpc.com

If Attorney, Representing Party's Name: Shrimps R US, Inc. and Ivo Slabic
Please enter the following for each person served:




                                                           Page 11 of 12
Date Served:      December 22, 2015
Manner Served: eServed

First Name:       Robert

Middle Name: A.
Last Name:        Davee
Suffix:
Law Firm Name: Mills Shirley LLP
Address 1:        2228 Mechanic St., Suite 400
Address 2:
City:             Galveston
State     Texas                       Zip+4:   77550
Telephone:        409-763-2341      ext.
Fax:      409-763-2879

Email:    bdavee@millsshirley.com

If Attorney, Representing Party's Name: Shrimps R US, Inc. and Ivo Slabic
Please enter the following for each person served:

Date Served:      December 22, 2015
Manner Served: eServed

First Name:       Fred

Middle Name: D.
Last Name:        Raschke
Suffix:
Law Firm Name: Mills Shirley
Address 1:        2228 Mechanic St., Suite 400
Address 2:
City:             Galveston
State     Texas                       Zip+4:   77550
Telephone:        409-763-2341      ext.
Fax:      409-763-2879

Email:    fraschke@millsshirley.com

If Attorney, Representing Party's Name: Shrimps R US, Inc. and Ivo Slabic




                                                           Page 12 of 12